Order entered August 13, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01313-CV

                            INSURANCE ALLIANCE, Appellant

                                               V.

LAKE TEXOMA HIGHPORT, LLC AND BOWOOD PARTNERS LIMITED, Appellees

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                           Trial Court Cause No. 08-0604-397

                                           ORDER
       The Court has before it appellee Bowood Partners Limited’s August 2, 2013 unopposed

motion for leave to supplement appellee’s brief. The Court GRANTS the motion and ORDERS

that the certificate of compliance tendered on August 2, 2013 be timely filed as a supplement to

appellee Bowood Partners Limited’s brief as of that date.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE